Motion of the State of Louisiana to enlarge the reference to the Special Master to fix the extension of Louisiana’s island boundary into the Gulf of Mexico between Louisiana, Texas, and the United States to the extent of Louisiana’s title under the Submerged Lands Act, or other alternative relief, is referred to the Special Master. The Solicitor General is invited to file a brief expressing the views of the United States. In due course, after receipt of the brief of the United States, the Special Master shall submit his report to the Court on the motion. [See 410 U. S. 702.]